ORDER

Thomas and Donna Zimmermann (collectively, “Landlord”) appeal from the trial court’s judgment awarding specific performance of the sale of Landlord’s property to Strata One, Inc. and its award of damages to Strata One, Inc. for Landlord’s breach of the lease agreement. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).